Title: To George Washington from Ralph Pomeroy, 20 July 1789
From: Pomeroy, Ralph
To: Washington, George


Hartford [Conn.] 
May it please your Excellency20th July 1789  
In the late war I had the honour to Serve my Country in Several successive departments, and last of all as Deputy Quarter Master for the State of Connecticut, which business (tho’ dificult) was executed with fidelity and Success. I now beg leave to offer my services, and request a new appointment in some one of the new Offices now to be established. That of Collector at the Port of New London appears to me to be the best in this State; therefore I pray for that appointment—Should it not be

granted me and a Vacancy should happen in the Loan Office of this state by the Promotion of Mr Imlay, I beg your Excellency will favour me with that Office—Failing of both these should an Excise Office be instituted in this State I beg to be appointed The Collector—This State at thier last Sessions of Assembly did me that Honour for a new Sistem of Excise which was for Some reasons Suspended untill next fall, and will probably come to nothing, if Congress take up the Matter and lay the Duty of Excise for the United States; should that be the Case I hope the doings of our General Assembly may be considered as a recommendation for me.
Possessed of no uncommon or Superiour abilities, it is with the utmost difidence I make this application, as I know (what has been Seldom practiced at other Courts) the Appointments will be made of the best men.
All I can promise, (should I be permitted to Serve) is a most vigilant and faithfull attention to and my highest Exertions for a compleat discharge of my Duty. I have the honour to be your Excellency’s most obedient Servant

Ralph Pomeroy

